                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON



UNITED STATES OF AMERICA


v.                                   CRIMINAL NO. 2:18-00171

DOUGLAS SPRY


                     MEMORANDUM OPINION AND ORDER


        In Charleston, on January 29, 2019, came the defendant

Douglas Spry, in person and by counsel, David R. Bungard,

Assistant Federal Public Defender, and came the United States by

Ryan A. Saunders, Assistant United States Attorney, for the

purpose of considering the defendant’s plea of guilty to the

single-count indictment charging him with possession with intent

to distribute 50 grams or more of methamphetamine, its salts,

isomers, and salts of its isomers, in violation of Title 21

United States Code, Section 841(a)(1).    Michele Wentz, Probation

Officer, appeared on behalf of the United States Probation

Department.

        The court inquired of the defendant, addressing him

personally and by counsel, to determine the competency of the

defendant to proceed.    The court found the defendant competent.
        The court informed the defendant of the maximum

penalties to which he will be exposed by virtue of his plea of

guilty and defendant acknowledged his understanding of the same.

        The court next inquired as to the defendant’s plea and

the defendant responded that he intended to plead guilty.     The

court explained the range of penalties to which the defendant

would be exposed by virtue of his guilty plea.   The court also

explained the statute under which this action is prosecuted and

the elements which the United States would have had to prove,

beyond a reasonable doubt, had the matter been tried.   The

Assistant United States Attorney then stated the factual basis

establishing that the defendant committed the offense to which

he was pleading guilty.   The defendant admitted that the factual

basis as stated and elaborated upon by his attorney was

substantially true.

        The court further informed the defendant, pursuant to the

requirements of Rule 11 of the Federal Rules of Criminal

Procedure, of the constitutional and other rights he would waive

by pleading guilty to the Indictment.   The court then determined

that the defendant understood those rights.   The court advised

the defendant that he could not withdraw his plea if he was

dissatisfied with the sentence rendered.



                                 2
          The court inquired of the defendant personally as to

whether any threats or promises had been made to him to induce

him to plead, whether any predictions were made regarding the

sentence he might receive, and whether he had any second thoughts

about entering a plea of guilty, to which questions the defendant

responded in the negative.

          Based upon the defendant’s plea of guilty, as well as his

factual admission of guilt, the court found that there existed a

factual and legal basis for the defendant’s plea of guilty.

Based upon the United States’ proffer of evidence against the

defendant, the court found that there also existed an independent

factual basis for the defendant’s plea of guilty.    The court

further found that the defendant tendered his plea of guilty

voluntarily and with a full understanding and awareness of the

constitutional and other rights which he gives up by pleading

guilty, and with an awareness of what the United States would

have to prove against him if the case went to trial.    The court

further found that the defendant had an appreciation of the

consequences of his plea and accepted the defendant’s plea of

guilty.

          The court deferred an adjudication of guilt pending

receipt of the presentence investigation report.    Accordingly,



                                  3
the court adjudges and the defendant now stands provisionally

guilty of the Indictment.

        The court scheduled the disposition of this matter for

June 19, 2019, at 10:30 a.m., in Charleston.        The Probation

Department is directed to conduct a presentence investigation in

this matter and to provide a report to this court.           Unless

otherwise directed by this court, the probation officer is not to

disclose the officer’s sentencing recommendation to anyone except

the court.

        The defendant was remanded to the custody of the United

States Marshal.

        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia and the Probation

Office of this court.

        IT IS SO ORDERED this 31st day of January, 2019.

                                    ENTER:


                                    David A. Faber
                                    Senior United States District Judge




                                4
